Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 25 July 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend—
					Quincy 25. July 1826. 8. O’Clock—Morning.
				
				I have but this moment received your Letter of the 18th. and hope that before leaving Washington you received mine of the 16th. advising you not to come on here for the present. Supposing however that it may have been otherwise, and that you did leave Washington last Saturday, I write this with the hope that it may find you at New York—I repeat the advice that you would go for health or amusement, wherever it may be most agreable to you—and not come here—I wrote you yesterday the state of my private affairs here—Mr Quincy will act as Co–executor with me—I have arduous duties to discharge, and shall give to the observations in you Letter, full and serious consideration—I have not engaged as yet even to take this place, and painful as may be the sacrifice of giving it up to Sale, I may perhaps bring my mind to it—I would not willingly take any step relating to my property in opposition to your wishes, being in life and till Death, your affectionate and / faithful Husband
				
					John Quincy Adams.
				
				
			